         CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

EUGENE SCALIA, Secretary of Labor,  )
United States Department of Labor,  )
                                    )
                        Plaintiff,  )
                                    )
             v.                     )
                                    )                           Case No. 20-cv-1088 (SRN/KMM)
SARTELL GROUP, INC.,                )
PAM SARTELL,                        )
FOREST SARTELL, and                 )
THE SARTELL GROUP 401(k) PLAN,      )
                                    )
                        Defendants. )

                           CONSENT ORDER AND JUDGMENT

        Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Secretary”), pursuant to the provisions of the Employee Retirement Income Security

Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1001, et seq., filed a complaint against

Defendants Pam Sartell, Forest Sartell, and Sartell Group, Inc. (Sartell Group)

(collectively, “Defendants”), alleging breaches of their fiduciary responsibilities under

ERISA §§ 403, 404, and 406, with respect to the Sartell Group 401(k) Plan (the “Plan”). 1

        Defendants Pam Sartell, Forest Sartell, Sartell Group, and the Plan waived service

of process of the complaint and admitted to the jurisdiction of this Court over them and

the subject matter of this action.

        Defendants Pam Sartell, Forest Sartell, Sartell Group affirm and represent they

restored $27,135.26 to the Plan after this litigation was initiated. These monies represent


1
 The Plan is named as a defendant herein pursuant to Federal Rule of Civil Procedure 19(a) solely to
assure that complete relief can be granted.

                                                   1
        CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 2 of 8




delinquent and untimely employee contributions and loan repayments, and lost

opportunity costs thereon restored to Plan participants’ accounts. Defendants Pam

Sartell, Forest Sartell, Sartell Group provided the Secretary with satisfactory proof of

these restorations to the Plan and the allocations to the Plan’s participants.

       The Secretary and Defendants have agreed to resolve all matters in controversy in

this action between them including the penalty pursuant to ERISA § 502(l), 29 U.S.C. §

1132(l), and any proceedings related thereto, and said parties do now consent to entry of

a Consent Order and Judgment by this Court in accordance therewith.

       Upon consideration of the record herein, and as agreed to by the parties, the Court

finds it has jurisdiction to enter this Consent Order and Judgment.

       IT IS THEREFORE ORDERED, ADJUDICATED, and DECREED that:

       1.     Defendants Pam Sartell, Forest Sartell and the Sartell Group are jointly and

severally liable to the Plan in the amount of $13,193.88 as a result of their breaches of

fiduciary duty under ERISA.

       2.     Upon execution of this agreement, Defendants Pam Sartell, Forest Sartell,

and Sartell Group shall restore $13,193.88 to the Plan. This Plan restoration represents

all the outstanding delinquent and untimely employee contributions and loan repayments

owed to the Plan participants’ during the period of January 1, 2014 through at least

August 28, 2020 plus lost opportunity costs.

       3.     Once the restoration funds, paid pursuant to paragraph 2 above, are

received by Empower Retirement, the Plan’s asset custodian, the Defendants shall direct

Empower Retirement to credit the restoration monies to the individual investment


                                               2
        CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 3 of 8




accounts of the Plan participants, who: (1) were employees of Sartell Group; (2) Plan

participants during the period January 1, 2014 through at least December 31, 2018; (3)

had voluntary employee contributions or loan repayments withheld from their pay for

contribution to the Plan during this period and such contributions or repayments were

either not remitted or remitted untimely to the Plan; and (4) who have not received a

distribution of their full vested account balance as of the date of the entry of this Consent

Order and Judgment. The Defendants shall ensure the $13,193.88 is allocated to the

individual investment accounts of the Plan’s participants in an amount equal to

unremitted employee contributions and loan repayments owed to each Plan’s participant.

The lost opportunity cost amount allocated to each Plan participant shall be based on the

percentage of the amount due for unremitted and untimely remitted employee

contributions and loan repayments.

       4.     Defendants Pam Sartell, Forest Sartell, Sartell Group shall provide

satisfactory proof of the payments described in Paragraph 2 above to the EBSA Regional

Director Jim Purcell, 2300 Main Street, Suite 1100, Kansas City, MO 64108-2415

(“EBSA Regional Director”) within 10 calendar days following restoration of the

amounts referenced herein.

       5.     Defendants Pam Sartell, Forest Sartell, Sartell Group shall provide

satisfactory proof of the allocations described in Paragraph 3 above to the EBSA

Regional Director Jim Purcell at the address referenced above within 30 calendar days

following payment.

       6.     Upon restoration of the amount in paragraph 2 above, the Secretary shall


                                              3
         CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 4 of 8




assess a total penalty under ERISA § 502(l), 29 U.S.C. § 1132(l), of $8,065.83 2 on the

Defendants. Pursuant to 502(l)(2)(A), 29 U.S.C. § 1132(l)(3)(A), Defendants may seek a

good faith waiver or economic hardship waiver of the penalty as follows:

                a.      Defendants shall provide information in support of a good faith

                        waiver or economic hardship waiver of the full amount assessed as a

                        502(l) Penalty or a portion thereof to the EBSA Regional Director

                        within 30 days of payment of the amount in paragraph 2 of this

                        Consent Order and Judgment.

                b.      The Secretary shall evaluate the information provided by Defendants

                        and make a written determination as to whether the good faith

                        waiver or economic hardship waiver applies (to the full amount

                        assessed as a 502(l) Penalty or a portion thereof) within 30 days of

                        receiving the information identified in paragraph 6(a) above.

                c.      If, as a result of the Secretary’s determination identified in paragraph

                        6(b) above, he finds the information provided supports a good faith

                        waiver or economic waiver but only agrees to reduce the originally

                        assessed 502(l) penalty identified in paragraph 6 above, the

                        Secretary shall accept the reduced amount as full satisfaction of the

                        total assessed penalty identified in paragraph 6 above.

                d.      Defendants waive their full rights to a separate notice of assessment


2 The Secretary’s 502(l) penalty assessment is based on an “applicable recovery amount “of $40,329.14,
which includes all restorations made after the initiation of litigation and pursuant to this Consent Order
and Judgment.

                                                     4
        CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 5 of 8




                     of the penalty under ERISA § 502(l), 29 U.S.C. § 1132(l), the

                     service requirement of 29 C.F.R. § 2570.83, and their right to seek

                     any further reductions of or relief from the penalty under ERISA §

                     502(l), 29 U.S.C. § 1132(l).

               e.    If the Secretary does not find the information provided pursuant to

                     paragraph 6(a) above supports a good faith waiver or an economic

                     hardship waiver of the entire 502(l) Penalty or a portion thereof,

                     Defendants shall pay the 502(l) Penalty or the identified portion

                     thereof within 30 days of the Secretary’s determination identified in

                     paragraph 6(b) above. Defendants shall pay the penalty under

                     ERISA § 502(l), 29 U.S.C. § 1132(l) by sending a certified or

                     cashier’s check to:

                                   U.S. Department of Labor
                                   ERISA Civil Penalty
                                   P.O. Box 71360
                                   Philadelphia, PA 19176-1360.

               f.    The certified or cashier’s check referenced in this paragraph shall be

                     made payable to the “United States Department of Labor” and will

                     reference EBSA Case No. 60-108111 (48).

      7.       Defendants Pam Sartell, Forest Sartell, Sartell Group are permanently

enjoined and restrained from violating the provisions of Title I of ERISA, 29 U.S.C. §

1001 et seq.

      8.       Defendant Pam Sartell shall complete no less than eight (8) hours of

education and training in the duties and responsibilities of fiduciaries to ERISA-covered

                                             5
        CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 6 of 8




plans. The education and training materials shall be prepared, provided, or approved by a

nationally recognized authority or organization involved in fiduciary training. The

training shall be completed no later than one hundred and twenty (120) calendar days

after the entry of the Consent Order and Judgment. Defendants shall provide the EBSA

Regional Director with proof t this education has been completed by sending such proof

to the address described in Paragraph 4 above.

       9.     Defendant Forest Sartell shall be permanently enjoined from serving or

acting as a fiduciary or service provider with respect to employee benefit plans subject to

ERISA, except to the extent necessary for Defendants Forest Sartell to restore losses

owed to the Plan participants pursuant to this Consent Order and Judgment and, if

applicable, the Plan’s termination.

       10.    Each party agrees to bear his, her, or its own attorneys’ fees, costs and other

expenses incurred by such party in connection with any stage of this proceeding to date

including, but not limited to, attorneys’ fees which may be available under the Equal

Access to Justice Act, as amended.

       11.    The Court shall retain jurisdiction over this matter only for purposes of

enforcing this Consent Order and Judgment.

       12.    Nothing in this Order is binding on any government agency other than the

United States Department of Labor.




                                             6
         CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 7 of 8




                                            DATED: October 27, 2020


                                             s/Susan Richard Nelson
                                             SUSAN RICHARD NELSON
                                             UNITED STATES DISTRICT JUDGE




The parties hereby consent to the entry of this Consent Order and Judgment:

FOR THE SECRETARY OF LABOR:

KATE O’SCANNLAIN
Solicitor of Labor

CHRISTINE Z. HERI
Regional Solicitor

s/ Mark H. Ishu                                           DATED: 10/23/2020
MARK HENRY ISHU
Trial Attorney
Office of the Solicitor
U.S. Department of Labor
230 S. Dearborn St. Rm 844
Chicago, IL 60604
312-353-6972
Ishu.Mark.H@dol.gov

FOR THE DEFENDANTS:

s/ Pamela J. Sartell                                      DATED: 10/16/2020
PAM SARTELL

s/ Forest Sartell                                         DATED: 10/16/2020
FOREST SARTELL

s/ Pamela J. Sartell                                      DATED: 10/16/2020
THE SARTELL GROUP

By: Pamela J. Sartell

Its: President

APPROVED AS TO FORM:


                                               7
         CASE 0:20-cv-01088-SRN-KMM Doc. 24 Filed 10/27/20 Page 8 of 8




s/ V. John Ella                                      DATED: 10/16/2020
JOHN ELLA
Attorney


s/ Nathan R. Snyder                                  DATED: 10/16/2020
NATHAN R. SNYDER
Attorney


jella@trepanierlaw.com
nsnyder@trepanierlaw.com
8000 Flour Exchange Building
310 Fourth Avenue South Minneapolis, MN 55415
Phone: 612.455.0500
Fax: 612.455.0501
www.trepanierlaw.com




                                          8
